DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-19 are pending and are allowed.
Election/Restrictions
3.	The examiner acknowledges applicant’s election without traverse and cancellation of the method claims.  Because the method claims are cancelled, the restriction is moot.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The closest prior art to the present claims is Pigott, U.S. Publication No. 2015/0357692.  Piggott teaches a thermoelectric generator comprising an energy receiving and heat containment window (thermal window 70, see fig. 15 and paragraph 104) and a heat sink in thermal communication with the energy conversion system (see paragraph 105); a controlled convention cooling system in thermal communication with the heat sink (see paragraphs 104 and 105) where the system generatyes electricity from a temperature differential between the window and the heat sink and the convection system cools the heat sink (see paragraph 104).  
Piggott does not teach a thermoelectric element attached to a rotating shaft, nor does Piggott teach that the window incudes outer and inner plates.  In combination with the other claimed features, the prior art does not teach or suggest these limitations.  While the examiner notes that a thermoelectric element on a rotating shaft is known (for example, see Otey, U.S. Publication No. 2018/0320938; detailed description, first paragraph), there is not motivation for one of ordinary skill in the art to use the device of Otey in the device of Piggott (which uses the window 70 for heat generation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T MARTIN whose telephone number is (571)270-7871.  The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T MARTIN/Primary Examiner, Art Unit 1721